Title: To James Madison from James Monroe, [ca. 26 August] 1811
From: Monroe, James
To: Madison, James


Dear Sir[ca. 26 August 1811]
Some very interesting domestick concerns which could not well be postponed, seconded by the state of the wound on my leg, prevented my having the pleasure of waiting on you in the last week, but I shall be with you to morrow if no accident presents an obstacle to it. I shall bring all the papers with me which it will be necessary to submit to your view at this time. Indeed many things have been postponed, to afford me an opportunity before I took any step in them, of se[e]ing & consulting you. I do not know however that any injury has occurr’d as yet by the delay in any case. I am dear Sir very sincerely your friend & servant
Jas Monroe
